Citation Nr: 0504120	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
Osgood-Schlatter's disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, as secondary to service-connected 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board has granted a motion to advance the claimant's 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) due to 
his advanced age.

In April 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.

The case was previously before the Board in May 2004, when it 
was remanded for further development.  The requested 
development having been requested, the case is again before 
the Board for appellate adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected Osgood-Schlatter's 
disease of the left knee is manifested primarily by lateral 
instability and complaints of pain.

2.  There is no evidence of degenerative joint disease of the 
left knee during the veteran's military service or for many 
years thereafter; the preponderance of the evidence is 
against the claim that the veteran's degenerative joint 
disease was caused or aggravated by his service or his 
service-connected Osgood-Schlatter's disease of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for Osgood-
Schlatter's disease of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2004).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated during the veteran's active 
military service; may not be presumed to have been incurred 
in service; and was not proximately due to, the result of, or 
aggravated by service-connected Osgood-Schlatter's disease of 
the left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100 
et. seq. (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the appellant was notified of the evidence 
and information necessary to substantiate his claim in the 
rating decisions dated in March 2000 and October 2002; the 
statement of the case dated in October 2002; the supplemental 
statement of the case dated in September 2004; the Board 
remand dated in May 2004; and the letters dated in October 
2002 and June 2004.  These documents included a summary of 
the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The October 2002 and June 2004 
letters specifically invited the appellant to give VA any 
additional evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

With respect to VA's duty to assist, the RO has obtained VA 
opinions with respect to the nature and severity of the 
veteran's service-connected Osgood-Schlatter's disease, and 
the etiology of the veteran's degenerative joint disease of 
the left knee.  All identified medical records have been 
requested.  Further, the veteran was afforded the opportunity 
to present testimony at a videoconference hearing.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issue on appeal were re-adjudicated and a supplemental 
statements of the case was provided to the appellant.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  The veteran's service medical records 
reveal that he had normal and painless flexion and extension 
of the left knee.  X-ray results were negative for any 
degenerative changes.

A medical examination dated in December 1945 revealed a 
diagnosis of Osgood-Schlatter's disease, but was silent 
regarding any degenerative changes.  

Following service, June 1960 x-ray results were normal, 
although old Osgood-Schlatter's disease was noted.  Further 
x-ray results, dated in August 1963, are silent regarding any 
degenerative changes.

Outpatient treatment records from the West Palm Beach VAMC, 
dated from September 1999 to February 2000, reflect that the 
veteran was seen for complaints of limited range of motion, 
buckling and constant pain.  

At the time of a February 2000 VA examination, the veteran 
complained of left knee pain and buckling.  He reported that 
his knee hurt when getting up from sitting, stooping or 
crouching.  It swelled once in a while.  The veteran 
complained that his pain increased after he had been on his 
feet for a while.  He rated the pain as 5-6/10.  The veteran 
took one tablet of Tylenol ES two to three times per week.

On objective examination, the veteran's gait and posture were 
normal.  However, he was wearing a brace on the left knee 
made of an elastic cloth with metal hinges.  Without the 
brace, the knee joint had no effusion, deformity, or 
increased warmth or redness.  The veteran had a full range of 
motion.  There was no tenderness on palpation of the joint 
line, or pressure over the patella.  A varus/valgus test was 
negative, as were an anterior drawer test and McMurray test.  
An x-ray of the left knee showed moderate degenerative 
changes.  Incidentally noted was evidence of "old Osgood-
Schlatter's disease."  Clinical diagnosis was of 
degenerative joint disease of the left knee.  No weakened 
movement, excessive fatigue or flare-up was noted.

Outpatient treatment records from the West Palm Beach VAMC, 
dated from March 2000 to May 2004, reflect continued 
complaints of chronic left knee pain.  In September 2001, a 
diagnosis of left knee degenerative joint disease with 
Osgood-Schlatter's disease was noted.

At the time of April 2004 hearing, the veteran testified that 
he had worn a brace on his left knee for 50 years, and that 
he uses a cane.  He stated that he had not reinjured his left 
knee since service, and that a total knee replacement had 
been recommended.

In June 2004, osteoarthritis of the left knee again was 
noted, most likely secondary to previous trauma.  Also, x-
rays taken at that time showed "some loose bodies, which is 
probably the reason for buckling episodes."

The veteran was afforded another VA joint examination in 
August 2004.  At that time, the veteran was ambulatory and 
came in walking with a cane in his hand, and a brace on his 
left knee.  Inspection of the left knee revealed evidence of 
external degenerative changes.  The knee showed "mild 
instability," but no tenderness.  Range of motion of the 
left knee on flexion and extension was from five to 90 
degrees.  The veteran complained of pain during the range of 
motion testing.  The examiner noted no additional range of 
motion loss due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Clinical assessment was 
of Osgood-Schlatter's disease of the left knee.  Regarding 
the etiology of the veteran's degenerative joint disease of 
the left knee, the examiner wrote:

As far as my opinion about the 
degenerative joint disease of the left 
knee, to my knowledge Osgood-
Schlatter's disease is not usually 
associated with this, and it would be 
speculative to relate this at this 
time with the veteran being 79 years 
old.

I.	Increased Rating Claim.

Legal Criteria.  Disability evaluations are determined by 
comparing the veteran's present symptomatology with the 
criteria set forth in the VA's Schedule for Ratings 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97.  In August 1998, VA General 
Counsel held that even if the claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and § 4.59 
would be available.  VAOPGCPREC 9-98.

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

Under DC 5262, "tibia and fibula, impairment of," a 20 
percent evaluation is warranted where there is malunion with 
moderate knee or ankle disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Further, favorable ankylosis of the 
knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation 
under DC 5256; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Analysis.  After a careful review of the medical evidence of 
record, the Board finds that a 10 percent rating for Osgood-
Schlatter's disease of the left knee is warranted.  
Specifically, the Board finds that the veteran's symptoms 
constitute a "slight" knee disability.  He has complained 
of pain and stiffness in the left knee, and "mild 
instability" was noted on examination in August 2004. 

However, the Board is persuaded by the most recent VA 
examination showing no dislocation or subluxation, no 
fatigue, weakness, or lack of endurance.  In addition, there 
was no evidence of swelling, edema, effusion, weakness, 
redness, heat, abnormal movement, or guarding of movement.  
While the veteran has continued to report on-going knee pain, 
there is no indication of moderate recurrent subluxation or 
lateral instability, as required by DC 5257 for a 20 percent 
rating.  Therefore, the Board finds that the left knee 
disability is appropriately rated at a 10 percent disability 
for "slight" knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  As there is no evidence of effusion or locking, 
the Board concludes that the veteran's symptoms do not 
approximate the criteria provided by DC's 5257 and 5258 for a 
20 percent rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
left knee flexion extension has been reported as 5 to 90 
degrees, which does not warrant a higher evaluation under 
either DC 5260 or DC 5261.  Specifically, a 20 percent rating 
requires that flexion be limited to 30 degrees, and extension 
must be limited to 15 degrees.  As such, there is no basis 
for a higher rating under DCs 5260 or 5261.  

The Board has considered the possibility of a higher rating 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, in this case there is no 
evidence of ankylosis of the left knee or other impairment of 
the left knee which would warrant a higher rating.

As set forth above, in an opinion issued by the VA General 
Counsel, VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was 
determined that assigning one rating for arthritis under DC 
5003 and one rating for instability under DC 5257 does not 
violate the rule against pyramiding.  Therefore, where a knee 
disability is rated under DC 5257, a separate rating for 
arthritis may be assigned under DC 5003 if additional 
disability is shown by the evidence.  However, in this case, 
the Board has denied service connection for degenerative 
joint disease of the left knee.  Accordingly, the veteran is 
not eligible for a separate rating based upon arthritis of 
the left knee with painful motion.

Further, the Board concludes that an extraschedular 
evaluation is not warranted in the veteran's increased rating 
claim, since the evidence does not show that the service-
connected disability at issue here present an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
Significantly, the veteran's left knee disability has not 
required frequent periods of hospitalization.  Therefore, the 
regular schedular standards adequately compensate the veteran 
for any adverse industrial impact caused by his disability.

II.	Secondary service connection claim.

Analysis.  Service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

The veteran has claimed that his degenerative joint disease 
of the left knee is a result of his service-connected Osgood-
Schlatter's disease of the left knee.  However, the Board 
first notes that service connection is not warranted on a 
direct basis for degenerative joint disease of the left knee.  
The Board notes that the first diagnosis of record of this 
disability was decades after service.  The Board finds that 
the lack of evidence of treatment for the disability for this 
long period following service weighs against the veteran's 
claim.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).

With respect to secondary service connection - the central 
issue in this case - there is only one etiology opinion of 
record, and it is negative.  The August 2004 VA examiner 
concluded, following a thorough physical examination and 
longitudinal review of the claims folder, that it would be 
speculative to relate the veteran's degenerative joint 
disease to his Osgood-Schlatter's disease, and that 
degenerative joint disease is not usually associated with 
this disease.  

The Board thus finds that the veteran has not established 
that he is entitled to secondary service connection for 
degenerative joint disease, and his appeal must be denied.  
See 38 C.F.R. § 3.310(a).  There is no competent evidence of 
record that any current degenerative joint disease of the 
left knee was either caused by or aggravated by the service-
connected Osgood-Schlatter's disease of the left knee.  See 
Allen, supra.  The only opinion of record that would tend to 
support the veteran's claim is that of the veteran and as he 
is a layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested degenerative joint disease 
of the left knee is etiologically related to his service-
connected left knee disorder, his claim for service 
connection cannot be granted.  38 U.S.C.A. § 1110, 5102, 5103 
and 5103A, 5107; 38 C.F.R. § 3.102, 3.303, 3.310.


ORDER

An evaluation of 10 percent for Osgood-Schlatter's disease of 
the left knee, but no more, is granted, subject to the 
provisions governing the payment of monetary benefits.

Service connection for degenerative joint disease of the left 
knee, as secondary to a service-connected left knee disorder, 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


